[Cite as Pulka v. Pulka, 2016-Ohio-2920.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

ANNE PULKA                                       JUDGES:
                                                 Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellant                      Hon. William B. Hoffman, J.
                                                 Hon. Patricia A. Delaney, J.
-vs-
                                                 Case No. 2015CA00205
STEPHEN PULKA

        Defendant-Appellee                       OPINION




CHARACTER OF PROCEEDING:                      Appeal from the Stark County Common
                                              Pleas Court, Family Court Division, Case
                                              No. 2012DR00075


JUDGMENT:                                     Affirmed


DATE OF JUDGMENT ENTRY:                        May 9, 2016


APPEARANCES:


For Plaintiff-Appellant                       For Defendant-Appellee


ANNE PULKA, PRO SE                            NO BRIEF FILED
3472 Eby Dr NE
Canton, Ohio 44705
Stark County, Case No. 2015CA00205                                                        2

Hoffman, J.


         {¶1}   Plaintiff-appellant Anne Marie Pulka (“Mother”) appeals the October 20,

2015 Judgment Entry of the Stark County Common Pleas Court, Family Court Division,

which approved and adopted the Magistrate’s Decision regarding custody of her and

defendant-appellee Stephen Michael Pulka’s (“Father”) children.

                                    STATEMENT OF THE CASE1

         {¶2}   The parties were divorced on March 5, 2013. Father’s shared parenting

plan was incorporated into the divorce decree.

         {¶3}   Mother filed a motion to reallocate parental rights and notice of intent to

relocate to Texas on June 24, 2013. Mother eventually dismissed [withdrew] her motion

on December 4, 2013.

         {¶4}   Mother filed another motion to modify allocation of parental rights on April

10, 2014, and Father filed a motion to grant him legal custody on April 30, 2014. A hearing

before a magistrate on the motions commenced on March 9, 2015, and resumed and

concluded on May 27, 2015. On August 3, 2015, the magistrate determined Father would

remain residential parent and sole legal custodian of the children together with other

orders regarding Mother’s visitation and counseling.

         {¶5}   Mother filed her objection to the Magistrate’s Decision on August 17, 2015,

together with a praecipe for transcript. The record does not reflect the transcript was ever

filed.




1   A rendition of the facts is unnecessary for our disposition of this appeal.
Stark County, Case No. 2015CA00205                                                              3


       {¶6}    Via Judgment Entry filed October 20, 2015, the trial court overruled Mother’s

objection to the Magistrate’s Decision and adopted it as the court’s order. It is from that

judgment entry Mother prosecutes this appeal.

       {¶7}    Mother’s “Brief” does not set forth any identified assignments of error.

However, in her Motion to Appeal filed November 19, 2015, Mother states:

               1. The decision is not in the best interests of the parties’ children,

       Nathan Paul Pulka and Lillian Athena Pulka.

               2. The children’s physical and emotional health, education, and

       safety continues to suffer.

       {¶8}    Mother’s “Brief”, in addition to not containing a statement of the assignments

of error presented for review as noted, supra, also fails to include: a table of contents,

with page references; a statement of the case; a statement of the facts with references to

the record; an argument with citations to authorities, statutes, and parts of the record upon

which she relies; a conclusion briefly stating the precise relief sought . . . all in violation of

Rule 16 of the Rules of Appellate Procedure. Such failure would justify this Court in

dismissing the appeal for want of prosecution. We elect not to do so.

       {¶9}    Mother has failed to provide this court with a transcript of the March 9, 2015,

and May 27, 2015, hearings. Because a transcript is necessary to review the merits of

Mother’s claims and she has failed to provide this court with the transcript, the

presumption of regularity applies and we must affirm the trial court’s judgment. See,

Knapp v. Edwards Lab. (1980), 61 Ohio St. 2d 197.
Stark County, Case No. 2015CA00205                                        4


      {¶10} The October 20, 2015 Judgment Entry of the Stark County Court of

Common Pleas, Family Court Division, is affirmed.


By: Hoffman, J.

Gwin, P.J. and

Delaney, J. concur